Smith, J. (concurring in part):
I construe the letters of December third as options subject to previous sale and subject to cancellation before the customer is produced. The letter to Martin of December sixth was written with the consent and upon the procurement of these plaintiffs. The plaintiffs were present when the letter was written and assisted in its construction. That letter construed the option theretofore given to the plaintiffs as an option which would expire upon December tenth. To that time a firm option was given to Martin, and thereafter the letter purported to give to Martin an option which should be good for one week after notice, which notice was to be given to these plaintiffs. Up to this point the option given to the plaintiffs by the letters of December third was not in any way enlarged, except so far as the option was extended to Martin and his customer for one week after notice should be given to the plaintiffs beyond December tenth. After the *6writing of this letter the plaintiffs had no right to sell, except to Martin and his customer. This necessarily follows by reason of the obligation assumed to Martin in the letter of December sixth. Up to December tenth, at least, the option to Martin was binding upon the defendant, so that Martin could have insisted upon the sale of the gasoline upon producing the purchaser, and that option was not subject to previous sale, nor could it be rescinded. If we assume for the argument that after December tenth the defendant had the right of cancellation of the option given to Martin, nevertheless, after that time there was no option given to the plaintiffs to sell to any one except Martin or Martin’s customer, unless the general option which had originally existed in the plaintiffs had been extended by the letter of December eleventh. I can find in that letter no intention whatever to extend any general option. That refers to the option already existing which, by the modification of December sixth, was limited to a sale to Martin or Martin’s customer. It speaks of previous correspondence “ with you.” I think there can be no doubt that this refers to the letter of December sixth. Although that letter was in form addressed to Martin, it was therein provided that this specific notice should be given to the plaintiffs, and no ambiguity has been created by referring to correspondence with the plaintiffs. Moreover, the week’s notice is therein specified as given pursuant to that correspondence, and the letter of December sixth to Martin is the only correspondence which provides for this notice. It seems clear to my mind, therefore, that after December sixth the plaintiffs had no general option but simply an option to sell to Martin or his customer. I find nothing in the letter of December eleventh extending beyond December tenth the general option given to plaintiffs by the letters of December third.
I concur, therefore, for reversal, and vote for a dismissal of the complaint.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.